DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,109,112. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim would have been obvious over the reference claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson, et al, US 2004/0068753.

15. Robertson teaches a CATV radio frequency ("RF") signal amplifier comprising:
an input port located on said housing, said input port for receiving downstream service provider signals and for transmitting upstream signals from customer devices to the service provider [where To/From CN enters the splitter/amplifier (at top), Fig. 13A, paras. 46];
a resistive splitter network having an input [resistor network 1316, Fig. 13A, paras. 87, 88];
a plurality of first output ports located on said housing and configured as outputs of said resistive splitter network, said plurality of first output ports for outputting service provider signals to customer devices and for receiving signals directed to the service provider, and said plurality of first output ports also for transmitting and receiving signals associated with an in-home network, allowing customer devices within the home network to communicate with each other, said plurality of first output ports functioning as "CATV and in-home network" ports [to/from multiple STTs 200, 1202, Fig. 13A, paras. 87, 88];
a first diplexer having a full frequency band terminal, a high frequency band terminal and a low frequency band terminal, wherein said full frequency band terminal is connected to said input port [diplexer 1302, Fig. 13A, paras. 87, 88];
a second diplexer having a full frequency band terminal, a high frequency band terminal and a low frequency band terminal, wherein said full frequency band terminal is connected to said input of said resistive splitter network [diplexer 1308 connected to resistive network 1316, Fig. 13A, paras. 87, 88];
a first amplifier having an input connected to said high frequency band terminal of said first diplexer and an output connected to said high frequency band terminal of said second diplexer [amplifier 1306, Fig. 13A, paras. 87, 88]; and
Robertson does not explicitly disclose a housing.  Official notice is taken that it was well-known and conventional in the art before the effective filing date of the claimed invention to install the various components of an electrical device in a housing.  Before that date, it would have been obvious to one skilled in the art to enclose Robertson’s device in a common housing, in order to protect the components from damage and maintain good connections between the various components.

16. Robertson teaches the system of claim 15 comprising a second amplifier having an input connected to said low frequency band terminal of said second diplexer and an output connected to said low frequency band terminal of said first diplexer [amplifier 1304, Fig. 13A, paras. 87, 88].


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson as cited above in view of Bailey, US 2019/0221974.

17. Robertson teaches a filtering device disposed along electrical path to limit signals traversing along said electrical path to certain frequencies [e.g. diplexers 1302, 1318 filter low and high frequencies, Figs. 13A, 13B, paras. 87, 88].
Robertson is silent on isolating the in-home devices.  Bailey teaches a splitter system comprising: a plurality of second output ports located on said housing, said plurality of second output ports for transmitting and receiving in-home network signals allowing customer devices within the home network to communicate with each other, wherein said plurality of second output ports do not output service provider signals to customer devices and do not pass customer device signals to the service provider, said plurality of second output ports functioning as "in-home network only" ports [some outputs/devices are isolated within the home, Figs. 1, 4A, 4B, paras. 17-19, 26];
an electrical path between said input of said resistive splitter network and said plurality of second output ports [output ports connected to resistors, Figs. 1, 4A, 4B, paras. 17-19, 26].
Before the effective filing date of the claimed invention, it would have been obvious to combine the references, thereby preventing devices that do not need external network access from introducing noise or other unwanted signals upstream of the splitter.  Devices in the home can take access the incoming signal without having a direct connection to the service provider network.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson as cited above in view of Bailey, US 2018/0007313.

Robertson is silent on a passive path.  Bailey teaches a system wherein signal paths passing through said first and second diplexers are considered an active communications path, and further comprising: a passive communications path formed within said housing, wherein said passive communications path has no powered elements disposed therein [passive path 113, Fig. 2, para. 15], and wherein a first end of said passive communications path is connected to said input port [e.g. port 103, Figs. 1, 2, paras. 13-15]; and Attorney Docket: 4799/0571PUS3Page 50 of 52a passive output port [port 107, Figs. 1, 2] located on said housing, which is connected to a second end of said passive communications path, opposite said first end of said passive communications path [Figs. 1, 2, paras. 5, 12, 15].
Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to provide a passive path so that essential signals can still be passed in the event of a power outage that disables the active path [see Bailey, paras. 5, 12, 15].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/Examiner, Art Unit 2424